oo ss NO OO SF WS WY

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT pA
United States Attorney = E A E> a)

 

 

 

KATHLEEN A. SERVATIUS
Se ks 0 m8
Telerkonce 639) 497-4000 OLERK. see we
Facsimile: (559) 497-4099 EASTERN 0 aa
Attorneys for Plamtiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00148 SKO
Plaintiff, ORDER TO UNSEAL COMPLAINT
v.
JULIO RIVERA,
Defendant.
This complaint sealed by Order of this Court pursuant to Rule 6(e) of the Federal Rules of
Criminal Procedure.
IT IS HEREBY ORDERED that the case be unsealed as to JULIO RIVERA, and be made public
record.

DATED: August 1, 2019

 
  

 

Hon STARLEY A. BOONE
3. MAGISTRATE JUDGE

MOTION TO UNSEAL COMPLAINT

 
